Citation Nr: 0838788	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for right knee 
disability, to include as secondary to hallux valgus of the 
right toe.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
hallux valgus of the right toe.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006 the veteran filed a claim for service 
connection for his right knee, to include as secondary to his 
service connected right toe disability (hallux valgus).  
Service treatment records provided by the veteran show that 
he was diagnosed with "derangement, internal, knee, right" 
in service in March 1961, and that he was hospitalized for 
three days in March 1961 for a strained right knee. 

In October 2006 the veteran was afforded a VA examination of 
his right knee.  The veteran complained of intermittent pain, 
stiffness, swelling, giving way, and locking in his right 
knee. These characteristics would flare up when walking, 
going up and down stairs, and climbing in and out of cars.  
The VA examiner diagnosed the veteran with right patello-
femoral syndrome.  The examiner stated that it is unlikely 
that the veteran's current right knee and spinal conditions 
are related to his service connected conditions of the feet.  

The VA examiner did not give an opinion as to direct service 
connection for the veteran's claimed right knee disability, 
nor did the examiner address whether the veteran's service 
connected hallux valgus of the right toe aggravated the 
veteran's right knee. Moreover, a recent MRI revealed a 
degenerative medial meniscal tear. Thus, remand is necessary 
for an additional examination to be conducted, with an 
opinion as to whether the right knee disability is related to 
the condition in service, or whether the current knee 
condition is aggravated by his service connected hallux 
valgus.

The Board further observes that the May 2006 VCAA notice 
advised the veteran of what information and evidence is 
needed to substantiate a claim for secondary service 
connection, it did not address a claim for direct service 
connection.  The RO should send the veteran a corrective VCAA 
letter that complies with the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) and includes a description of the evidence needed to 
substantiate a claim based on direct service connection for 
the claimed right knee disability. 

The veteran also filed a claim for service connection for 
degenerative disc disease of his lumbar spine, to include as 
secondary to his service connected hallux valgus of the right 
toe, which was denied by the November 2006 rating decision.  
In December 2006 the veteran filed a timely notice of 
disagreement with the denial of his back claim.  The RO 
issued a statement of the case (SOC) in May 2007 that failed 
to address the veteran's claim for service connection for his 
back disability. Consequently, the Board must remand this 
issue for the RO to issue a SOC and to give the veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal. Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the SOC, the issue 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter advising 
the veteran of the evidence needed to 
substantiate a claim for direct service 
connection with respect to his claim for 
service connection for a right knee 
disability.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature of any current right knee 
disability and whether such is related 
to service or aggravated by a service 
connected disability.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
necessary should be conducted.

Following review of the claims file and 
examination of the veteran, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any current right knee 
disability is related to service, to 
include the right knee strain treated 
therein in 1961.  If a current right 
knee condition is not related to 
service, then the examiner should opine 
whether it is at least as likely as not 
that any current right knee disability 
was aggravated (permanently worsened 
beyond the normal progress of the 
disorder) by the veteran's service 
connected hallux valgus. If the 
examiner finds that the right knee 
disability was aggravated by the 
veteran's hallux valgus, he/she should 
quantify the degree of aggravation, if 
possible. 

3.  After completion of the above, 
readjudicate the veteran's right knee 
claim.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

4.  Provide the veteran and his 
representative with a statement of the 
case addressing the issue of entitlement 
to service connection for degenerative 
disc disease of the lumbar spine, to 
include as secondary to hallux valgus so 
that the veteran may have the 
opportunity to complete an appeal on 
this issue (if he so desires) by filing 
a timely substantive appeal.  The issue 
should only be returned to the Board if 
a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




